WHATLEY, Judge.
Valerie Allen (wife) and Richard G. Allen (husband) each challenge the final judgment of dissolution of their marriage. We affirm on all issues except that regarding attorney’s fees.
The trial court determined that the wife was entitled to an award of attorney’s fees, and it reserved jurisdiction to determine the amount of the award. Normally, an order establishing entitlement to, but not the amount of, attorney’s fees is nonfinal and nonappealable. See Ritter v. Ritter, 690 So.2d 1372 (Fla. 2d DCA 1997). The distinguishing factor in the present case is that the parties stipulated at the beginning of the final hearing that the court would retain jurisdiction for a later hearing on the issue of attorney’s fees. Pursuant to the stipulation, no argument was advanced or testimony taken regarding the fee issue at the final hearing. Thus, the husband received an adverse ruling on entitlement without notice that the *615issue was going to be determined. This unilateral decision by the trial court as to entitlement was error in light of the parties’ prior stipulation.
Accordingly, we reverse the determination that the wife was entitled to attorney’s fees and remand to the trial court for a full hearing on all aspects of the attorney’s fee issue. In all other respects, the final judgment is affirmed.
Affirmed in part; reversed and remanded in part.
BLUE, A.C.J., and CASANUEVA, J., concur.